PROMISSORY NOTE


$2,000,000.00
New Albany, Indiana
LOAN NO. 407010128651
January 21, 2011



FOR VALUE RECEIVED, the undersigned, LIGHTYEAR NETWORK SOLUTIONS, INC., a Nevada
corporation, having an address of 1901 Eastpoint Parkway, Louisville,
Kentucky  40223 (hereinafter referred to, whether one or more, as “Maker”),
hereby promises and agrees to pay to the order of FIRST SAVINGS BANK, F.S.B.,
having an address of 501 East Lewis and Clark Parkway, Clarksville, Clark
County, Indiana  47129 (hereinafter referred to as “Bank”), or its assigns, at
its offices, in lawful money of the United States of America, the principal sum
of Two Million and 00/100 Dollars ($2,000,000.00), together with interest
thereon until paid at the rate and in the manner described below and those other
charges permitted by applicable law and authorized by the terms of this Note,
all without relief from valuation and appraisement laws.


INTEREST RATE:  From and after the date of this Note, the interest rate on this
Note is subject to change from time to time based on changes in an independent
index which is the “Prime Rate.”  So long as there is not a default under this
Note, interest on this Note shall accrue at the Prime Rate PLUS Four and 00/100
percent (4.00%) (hereinafter referred to as the “Note Rate”).  Notwithstanding
the foregoing, the Note Rate shall never be less than 7.00% per annum. The
“Prime Rate” shall mean, as of any date, the highest Prime Rate reported in the
Money Rates column or any successor column of the Wall Street Journal.  In the
event the Wall Street Journal ceases publication of the Prime Rate, then “Prime
Rate” shall mean the “prime rate” or “base rate” announced by Lender or any
other bank designated by Lender, from time to time (regardless of whether such
rate has actually been charged by such bank).  In the event the Wall Street
Journal:  (i) publishes more than one Prime Rate, the highest of such rates
shall be the “Prime Rate;” or (ii) publishes a retraction or correction of any
such rate, the rate reported in such retraction or correction shall be the
“Prime Rate” (hereinafter referred to as the “Index”).  The Index is not
necessarily the lowest rate charged by Lender on its loans.  If the Index
becomes unavailable during the term of this loan, Lender may designate a
substitute index after notice to Maker.  Lender will tell Maker the current
Index rate upon Maker’s request.  Maker understands that Lender may make loans
based on other rates as well.  The interest rate change will not occur more
often than each day.  Interest shall be computed on the basis of the actual
number of days elapsed in a year of 365 days.  As of the date hereof, the Prime
Rate is 3.25% such that the initial Note Rate is 7.25%.


DEFAULT RATE:  In the event of a default under this Note, Bank may, in its sole
discretion, determine that all amounts owing to Bank shall bear interest at the
a rate of Five and 00/100 percent (5.00%) per annum above the Note Rate
(hereinafter referred to as the “Default Rate”).


MATURITY DATE:  This Note shall mature and the principal balance shall be due
and payable in full together with any unpaid interest and other amounts due
under this Note on January 21, 2013 (hereinafter referred to as the “Maturity
Date”).  If all such sums are not paid and satisfied in full by the Maturity
Date, any sums remaining due shall thereafter bear interest at the Default Rate.

 
 

--------------------------------------------------------------------------------

 

PAYMENT SCHEDULE:  Maker shall payments to Bank on the Note as follows:


(a)           beginning on March 1, 2011, and continuing on the first (1st) day
of each month thereafter (or the last day of the month in the month of February)
up through and including January 1, 2013, Maker shall make monthly payments of
all accrued but unpaid interest on this Note as of said payment date;


(b)           in addition to the payments described hereinabove, Maker shall
make principal payments of $500,000.00 each on or before January 21, 2012, and
on or before July 21, 2012;


(c)           any late payment charges or other costs, expenses, or charges due
under this Note or any other document executed in connection herewith shall be
due and payable immediately upon notice to Maker from Bank (except that Maker’s
obligation to pay any late payment charge hereunder shall not be dependent upon
or require notice from Bank); and


(d)           the remaining principal balance of this Note, if any, together
with all interest and other sums due hereunder shall be due and payable on the
Maturity Date.


All payments will be made to Bank at its address described above and shall be
collected in funds in lawful currency of the United States of America.  All
payments and prepayments on this Note shall be applied first to expenses or
charges due hereunder, and then to the payment of accrued interest hereunder,
and then to principal.  On the Maturity Date, the entire principal balance
remaining due, together with any unpaid interest and other amounts due under
this Note, shall be paid in full.


CLOSED END CREDIT; ADVANCES ON NOTE:  This Note represents a closed end credit
facility with a limited future multiple advance feature, representing an
arrangement that allows Maker to obtain advances without giving Bank a separate
note for each advance.  Maker shall be entitled to borrow up to the full
principal amount of the Note from time to time, but only up through, and not
after February 21, 2011, subject to the limitations described herein.  Beginning
on February 22, 2011, and thereafter throughout the term of this Note, Maker
shall not be permitted to make any additional advances. Bank will record the
date and amount of each advance on Bank’s loan account records.  Maker agrees
that each advance so recorded shall be prima facie evidence that an advance was
made on the date and in the amount indicated and the aggregate unpaid principal
amount shown on such records shall be prima facie evidence of the principal
amount owing and unpaid on this Note.  Bank’s failure to record the date and
amount of any advance in such records shall not limit of otherwise affect the
obligations of Maker under this Note to repay the principal amount of the
advances together with all interest accruing thereon.  Bank shall not be
obligated to provide Maker with a copy of such records on a periodic basis,
however, Maker shall be entitled to inspect or obtain a copy of such records
during Bank’s business hours.  Except as set out hereinabove as to the timing of
advances, the number of advances and the amount of each advance are not limited;
provided, however, that the maximum unpaid principal balance outstanding at any
time shall not exceed the face amount of this Note.

 
2

--------------------------------------------------------------------------------

 

CONDITIONS OF ADVANCE:  Provided Maker is not in default under the terms of this
Note, there is no adverse change in the financial condition of Maker (or any
officer or shareholder thereof), and there is no other breach of this Note, the
Control Agreement, and/or the Guaranties (as said instruments are hereinafter
defined), Maker shall be entitled to borrow under this Note, subject to the
limitations described above.  Maker hereby authorizes such advances under this
Note to be deposited directly into checking account
number __________________________________ held at Bank upon the written
authorization of Elaine G. Bush.


PREPAYMENT:  Maker may prepay all or any part of the principal of this Note at
any time without penalty.


LATE PAYMENT CHARGE:  If Maker fails to pay any installment in full on or before
ten (10) days from its due date, Maker, in the case of each such failure, will
incur and shall pay to Bank a late fee equal to five percent (5%) of the payment
amount (or $17.50, whichever amount is greater).  The payment of a late charge
will not cure or constitute a waiver of any “Event of Default” (as hereinafter
defined).  Additionally, if any payment of Maker to Bank via check or other
order is returned to Bank due to insufficient funds, closure of account at the
depository institution upon which said check or order is drawn, or for any other
reason, Maker will incur and shall pay to Bank a fee of $20.00.


SECURITY:  Payment of this Note is secured, inter alia, by:  (i) a certain
Security Agreement dated as of even date herewith covering that certain Limited
Access Lockbox Account, Account No. 7380314745 (hereinafter referred to as the
“Lockbox Account”), held with Fifth Third Bank, an Ohio corporation (hereinafter
referred to as the “Fifth Third”), executed by and between Lightyear Network
Solutions, LLC, a Kentucky limited liability (hereinafter referred to as
“Account Pledgor”), and Bank, a certain business operating account of Account
Pledgor, Account No. 7380314950 (hereinafter referred to as the “Operating
Account”) held with Fifth Third, and certain other collateral, all as more
particularly described therein (hereinafter referred to as the “Security
Agreement”); (ii) a certain Lockbox and Account Control Agreement dated as of
even date herewith (hereinafter referred to as the “Control Agreement”) covering
the Lockbox Account executed by and between Account Pledgor, Bank, and Fifth
Third; (iii) a certain Stock Pledge Agreement dated as of even date herewith
(hereinafter referred to as the “Stock Pledge Agreement”) covering 2,000,000
shares of preferred stock of Maker held by LY Holdings, LLC, a Kentucky limited
liability company (hereinafter referred to as “Stock Pledgor”), executed by and
between Stock Pledgor and Bank; (iv) those certain independent personal
guaranties from Account Pledgor, Ronald L. Carmicle and J. Sherman Henderson,
III (hereinafter referred to, collectively, as the “Guaranty”); and (v) certain
other security instruments which may be executed in connection with, or as
security for, this Note.

 
3

--------------------------------------------------------------------------------

 

DEFAULT:  The occurrence of any of the following shall constitute an “Event of
Default” under this Note: (i) this Note, or any part thereof, shall not be paid
in full promptly when due (whether by lapse of time, acceleration of maturity,
or otherwise); (ii) Maker fails to comply with, or cause Account Pledgor and/or
Stock Pledgor to comply with, any term, condition, requirement, or covenant of
this Note; (iii) Account Pledgor’s “Qualified Accounts Receivable” (defined as
all earned and billed accounts receivable not more than 90 days past due)
balance is below $3,400,000.00 on the last day of any month during the term of
this Note; (iv) Account Pledgor’s “Gross Accounts Receivable” (defined as all
earned and billed accounts receivable and earned and unbilled accounts
receivable not more than 90 days past due) balance is below $3,000,000.00 weekly
during the term of this Note; or (iv) the occurrence of an Event of Default as
defined in the Security Agreement, the Control Agreement, the Guaranty, and/or
any other security agreements.


RIGHTS OF BANK UPON DEFAULT:  At the election of the holder hereof, and without
notice, the outstanding principal balance hereof, together with accrued interest
hereon shall become at once due and payable at the place herein provided for
payment upon the occurrence of any Event of Default.  If, upon the occurrence of
an Event of Default, this Note is placed in the hands of an attorney for
collection, or is collected through any court, including bankruptcy court, Maker
shall be responsible to the holder of this Note for its reasonable attorneys’
fees, court costs, and other expenses, incurred in collecting or attempting to
collect or securing or attempting to secure this Note or otherwise enforcing the
holder’s rights in any collateral securing this Note, including without
limitation, the recovery of costs associated with environmental investigations,
paralegal fees, site assessments, and surveys.  Moreover, if there is a default
under this Note, Bank shall be entitled to exercise, in its sole and absolute
discretion, any and all rights upon default as are set out and described in the
Security Agreement, the Control Agreement, the Stock Pledge Agreement, the
Guaranty, or other security agreements, as well as any and all rights afforded
in equity or at law.


MAKER’S COVENANTS:  Maker, and each person now or hereafter liable, whether
primarily or secondarily, for the whole or any part of the indebtedness
evidenced by this Note or any instruments which secure this Note jointly and
severally:


(a)           agrees to remain and continue bound for the payment of the
principal of and interest on this Note notwithstanding any extension or
extensions of the time of the payment of said principal or interest, or any
change or changes in the amount or amounts to be paid under and by virtue of the
obligation to pay provided for in this Note, or any change or changes by way of
release or surrender of any collateral, real or personal, held as security for
the payment of this Note, and waive all and every kind of notice of such
extension or extensions, change or changes, and agree that same may be made
without the joinder of any such persons;


(b)           agrees to comply with any and all terms, requirements,
stipulations, and/or conditions of this Note;

 
4

--------------------------------------------------------------------------------

 

(c)           agrees to promptly furnish to Bank all information relating to the
Lockbox Account and the financial condition or operations of Maker and/or
Account Pledgor as Lender may reasonably require from time to time, including,
but not limited to, as applicable, delivery of weekly statements of Gross
Accounts Receivable from Account Pledgor, delivery of monthly statements of
Qualified Accounts Receivable and payables aging from Account Pledgor, monthly
Lockbox Account activity statement from Account Debtor, delivery of Maker’s and
Account Debtor’s annual financial statements within ninety (90) days of the end
of Maker’s and Account Pledgor’s fiscal years during the term of this Note,
delivery of Maker’s, Account Pledgor’s and SE Acquisitions, LLC’s (hereinafter
referred to as “SE”) monthly financial statements within thirty (30) days of the
end each month during the term of this Note, and with the delivery of any
financial statements hereunder, certificates signed by an officer of Maker,
Account Pledgor or SE, as applicable, representing that the financial statements
and information provided to Bank are or will be accurate, correct, and complete;


(d)           EBIDTA generated by SE and, on a consolidated basis by Account
Pledgor and SE, which is at least 75% of the EBIDTA in the projections provided
to the Bank dated December 16, 2010 and attached hereto as Exhibit A (this
measurement shall commence based upon the EBIDTA generated through the
six-months ending June 30, 2011, and then measured each quarter thereafter; the
quarterly test will be both for the quarter and for the year to date periods);


(e)           no additional borrowings of Maker, Account Pledgor, SE, or any
other subsidiaries of Lightyear Network Solutions, Inc. in excess of $100,000.00
shall be allowed without the prior written consent of the Bank.  No sale of
assets (in excess of $50,000.00 individually or $150,000 in the aggregate in any
calendar year) or other encumbrance of assets of any of the above entities
without the prior written consent of the Bank;


(f)           the net worth of SE shall remain at or above the net worth as
provided to Bank in financial statements as of October 1, 2010;


(g)           annual Debt Service Coverage Ratio (“DSCR”) of SE and the
consolidated DSCR of Maker and SE shall not be less than 1.25x as measured
annually as of December 31st of each year, beginning with December 31, 2011;


(h)           no debts of Maker to any shareholder or director shall be repaid
(with the exception of up to $1,000,000.00 of additional debt to Chris Sullivan,
which is in addition to the debt to be repaid by this Note) without the prior
written consent of the Bank;


(i)           waives presentment, notice of dishonor, protest, notice of protest
and diligence in collection, and all exemptions, to which Maker, or any one of
them, may now or hereafter be entitled under the laws of Indiana or any other
state;


(j)           agrees, upon the occurrence of an Event of Default, to pay all
costs of collecting, securing or attempting to collect, or secure this Note,
including a reasonable attorney’s fee, whether same be collected or secured by
suit or otherwise, providing the collection of such costs and fees are permitted
by applicable law; and


(k)           waives valuation and appraisement.

 
5

--------------------------------------------------------------------------------

 

NO USURY:  None of the terms and provisions contained in this Note, the Security
Agreement, the Control Agreement, the Guaranty, any other security agreements,
or any other document or instrument now or hereafter securing same, or any other
document or instrument now or hereafter securing the indebtedness evidenced
hereby or related hereto shall ever be construed to create a contract for the
use, forbearance, or detention of money requiring payment of interest at a rate
in excess of the maximum interest rate permitted to be charged by the laws of
the State of Indiana.  Neither Maker nor any other party now or hereafter
becoming liable for the payment of this Note shall ever be required to pay
interest on this Note at a rate in excess of the maximum interest rate that may
be lawfully charged under the laws of the State of Indiana, and the provisions
of this paragraph shall control over all other provisions hereof and of any
other instrument executed in connection herewith or executed to secure the
indebtedness evidenced hereby which may be in apparent conflict with this
paragraph.  In the event the holder shall collect monies which are deemed to
constitute payments in the nature of interest which would otherwise increase the
effective interest rate on this Note to a rate in excess of that permitted to be
charged by the laws of the State of Indiana, all such sums deemed to constitute
interest in excess of the maximum rate shall be refunded to Maker in cash and
Maker hereby agrees to accept such refund.


SEVERABILITY: If any provision, or portion thereof, of this Note, or the
application thereof to any persons or circumstances shall to any extent be
invalid or unenforceable, the remainder of this Note, or the application of such
provision, or portion thereof, to any other person or circumstances shall not be
affected thereby, and each provision of this Note shall be valid and enforceable
to the fullest extent permitted by law.  In the event of any inconsistency
between the terms hereof and those of any instrument securing payment hereof,
the holder hereof shall have the sole option to elect which of such provisions
shall govern.


ASSIGNMENT:  Maker will not be entitled to assign any of its rights, remedies,
or obligations described in this Note without the prior written consent of Bank,
which may be withheld by Bank in its sole and absolute discretion.  Bank will be
entitled to assign any or all of its rights and remedies described in this Note
without notice to or the prior consent of Maker in any manner.


APPLICABLE LAW:  This Note shall be governed by, and construed in accordance
with, the laws of the State of Indiana.


WAIVER OF JURY TRIAL:  Maker and Bank, after consulting or having had the
opportunity to consult with counsel, knowingly, voluntarily, and intentionally
waive any right either of them may have to a trial by jury in any litigation
based upon or arising out of this Note, the Security Agreement, the Control
Agreement, the Guaranty, any other security agreements, or any related
instrument or agreement or any of the transactions contemplated by this Note or
any course of conduct, dealing, statements, whether oral or written, or actions
of either of them.  Neither Maker nor Bank shall seek to consolidate, by
counterclaim or otherwise, any action in which a jury trial has been waived with
any other action in which a jury trial cannot be or has not been waived.

 
6

--------------------------------------------------------------------------------

 

MODIFICATION AND WAIVER:  These provisions shall not be deemed to have been
modified in any respect or relinquished by either Maker or Bank except by a
written instrument executed by both of them.  Failure of the holder of this Note
to exercise any of its right and remedies shall not be deemed to constitute a
waiver of the right to exercise the same at that or any other time.  All rights
and remedies of the holder hereof for default hereunder or under any of the
other instruments executed in connection with, or as security for, this Note
shall be cumulative to the greatest extent permitted by law.


NOTICE:  Any notice or other communication to be provided under this Note shall
be in writing and shall be sent to the parties at the addresses described above
in this Note or at such other addresses as the parties may designate in writing
from time to time.


[SPACE INTENTIONALLY BLANK; SIGNATURES ON FOLLOWING PAGE]

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Maker has caused this instrument to be executed effective as
of the date first written above.


MAKER:
 
LIGHTYEAR NETWORK SOLUTIONS, INC.,
a Nevada corporation
   
By:
/S/ J. Sherman Henderson, III
 
J. Sherman Henderson, III, CEO



Prepared by:


Keith D. Mull
MULL & HEINZ, LLC
2867 Charlestown Road
New Albany, Indiana  47150
(812) 206-2315

 
S-1

--------------------------------------------------------------------------------

 